December 18th, 1817, Judge Roaite delivered the Court’s opinion.
The Court
is of opinion, that the decree is erroneous in this; that the settlement, on which the said decree Avas founded, was made after the death of W. Hoskins the executor of John Kaufman, and Avithout notice thereof to the appellant his executor. As the case now appears, therefore, the estate of the said Hoskins may ovve nothing *47i,o tlie appellees; nor can we say from the case, as it now appears, that the appellant was not justified in administaring the estate of his testator, as, from his account, it appears he has done. But, as the appellees may been diverted from establishing their claim by other testimony, by the erroneous opinion of the Court of Chancery in relation to the settlement aforesaid, they ought now to be permitted to establish the same by such other evidence as may be in their power, and also to falsify the executorial account of the appellant, among the proceedings, if they shall be able to do so.
The decree is therefore reversed with costs, and remanded, to be proceeded in pursuant to the principles of this decree.